Institutional Class Shares[AKRIX] Retail Class Shares[AKREX] Supplement dated October 23, 2012 to Statement of Additional Information dated November30, 2011 Effective immediately, the following sentence replaces the first sentence of the “Securities Lending” Subsection of the SAI on PageB-9 of the Statement of Additional Information: The Fund has received Board approval and intends to lend up to 5% of the securities in its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio. Please retain this Supplement with the Statement of Additional Information.
